RICHARDS, J.
1. Under 10214 GC., all proceedings relating to attachment must be liberally construed to promote objects of law and assist parties in obtaining justice^
2. Where life tenant was allegedly fraudulently induced to convey property to remain-derman by instrument represented to be lease and remaindermen by instrument thereafter conveyed property to third party, life tenant’s action against remainderman'to recover difference between value of property and amount received is ratification of conveyance, and attachment for such sum is based on “demand arising on contract,” within 11819 GC., liberally construed as required by 10214 GC.
3. As respects attachment,'.deed, on being executed and delivered, becomes contract.
(Williams and Young, JJ., confeur.)
For reference to full opinion, v5jee .Omnibus Index, last page, this issue. ,